.   -




        OFFICE   OF THE AlTORNEY     GENERAL   OF TEXAS   .
                            AUSTIN
             t%matroln8 the 8bavo 06&e& portionof tb   8t8tate
we mid    ln 010 oplnfoa lb. O-2y& A:




            If the Cam~lrslomrs~ Court deteminrs that t8a
ut6bl.i.ebmat awl/or sgpo~t OS mxahpro     laotlaunit ikia
b.haU af pablh healthml unl~%ion P thin tha oean~ tt
10 mar opinionthat it -wouldbe mathorlmetl
                                        to expendfto#la
fresths    genrral tam? oftha scanty for tha purpoaa8~aatout
ln for    lettar.